Citation Nr: 0901134	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to February 
1993, as well as unconfirmed service with the Colorado Army 
National Guard and the Army Reserves until 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The veteran had a hearing before the Board in September 2008 
and the transcript is of record.  The veteran also submitted 
additional evidence in September 2008 along with a waiver of 
initial RO review.  38 C.F.R. § 20.1304(c) (2008). 


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no competent and probative medical evidence 
creating a medical nexus between the veteran's current 
bilateral plantar fasciitis and active military service. 


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple statements, as well as the private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim, and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2008).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Generally, to establish service connection, a veteran must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) medical 
evidence of a nexus between the current disability and the 
in-service event.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005), 
citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that service treatment records dated prior to 
the veteran's 1993 discharge from active duty make no mention 
of any complaints regarding the veteran's feet.  An April 
2001 private physician's report has the earliest diagnosis of 
bilateral plantar fasciitis in the claim file.  A May 2001 
statement by another private physician repeats that 
diagnosis.  More recently, in the March 2005 VA examination, 
the examiner noted the bilateral plantar fasciitis.  While 
this evidence supports a finding of a bilateral plantar 
fasciitis disability, the claim must, nonetheless, be denied 
on the basis of a lack of medical nexus to service.

While the April 2001 report notes that the complaints of foot 
pain began in the past few months and that the veteran's 
podiatric history was negative, neither of the private 
physicians' 2001 reports regarding bilateral plantar 
fasciitis make any reference to the etiology of the 
disability or the veteran's current activities.  The 
permanent Physical Profile that refers to the veteran as a 
reservist is dated June 2001.  However, there is no 
accompanying physical examination in June 2001or any 
documentation in the claims file that he was examined or 
received any treatment from a physician affiliated with the 
military for this disorder during any training period.  
Following this June 2001 profile, there is a February 2002 
Report of Medical Examination and the Report of Medical 
History, conducted for the purpose of the veteran being 
"over 40," that both noted his feet were considered 
clinically normal and listed the diagnosis of chronic plantar 
fasciitis, among other diagnoses.  This same Report of 
Medical History also lists his "usual" occupation as a 
supervisor, postal service.  Not one of the reports suggests 
that the veteran's bilateral plantar fasciitis disability 
resulted from any disease or injury incurred in, or 
aggravated, while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.

Private treatment reports from 2000 to 2004 chronicle 
treatment for complaints of pain in feet and list several 
diagnoses with recommended treatment, yet none mention 
military service as the source of the disorders.  The March 
2005 VA joint examination also noted his occupation as a 
supervisor for the U.S. postal service and that he worked 50 
hours a week.  The veteran also submitted for the Board's 
consideration documentation describing the physical fitness 
requirements for all soldiers as well as personal statements 
from his spouse, fellow reservist member, and co-workers 
repeating the veteran's assertions that the service's fitness 
requirements caused his current foot problems.  The reservist 
member averred that IDT and ADT running aggravated the 
veteran's plantar fasciitis.

As stated above, for service connection to be granted, a 
veteran must show medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The medical documentation in the claims file does not include 
any physician's opinion linking the veteran's plantar 
fasciitis to his military service.  The June 2001 profile is 
a profile, a form stating that the reservist has the listed 
condition and therefore is not required to do certain 
activities.  It does not indicate that it was a particular 
physician's diagnosis post-examination that a certain medical 
disability is or has been caused by the veteran's military 
service, as opposed to any other activity, injury, or 
civilian occupation. 

The veteran's own assertions as well as the supporting 
statements that his bilateral plantar fasciitis is related to 
his service preparedness are acknowledged, however they are 
afforded no probative weight in the absence of evidence that 
the veteran or other lay person has the expertise to render 
opinions about medical matters.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
evidence does not establish that the veteran has the 
expertise to render a medical opinion, and he has not 
submitted any medical evidence to support his contentions.  

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
bilateral plantar fasciitis.  Therefore, the benefit-of-the-
doubt rule is not applicable.  The appeal is denied.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the October 
2006 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection for bilateral plantar fasciitis is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was informed in the December 2004 Duty to 
Assist letter that he needed to supply dates of assignment to 
reserve units since his active duty discharge.  Both the 
February 2005 and June 2005 rating decisions gave as a basis 
of denial the lack of confirmed dates of reserve/guard 
training.  This deficiency was also noted in the October 2006 
statement of the case.  In his statements dated January 2006 
and December 2006 the veteran stated it would be possible to 
put together training dates from his leave-and-earning 
statements (LES') but that the RO never asked for them and 
that he considered a listing of reserve points earned to be 
sufficient evidence of his training consistently.  The Board 
stresses to the veteran that the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In any event, there is no medical evidence of record 
etiologically relating the veteran's plantar fasciitis to any 
active or inactive duty for training period.  The veteran 
received a VA examination in March 2005. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER


Service connection for a bilateral plantar fasciitis is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


